                                                                         Case 2:19-cv-09557-JAK-RAO Document 13 Filed 11/15/19 Page 1 of 2 Page ID #:253


                                                                          1 Michele Ballard Miller (SBN 104198)
                                                                          2  mbmiller@cozen.com
                                                                            Nicole Herter Perkin (SBN 255152)
                                                                          3  nperkin@cozen.com
                                                                          4 COZEN O'CONNOR
                                                                            1299 Ocean Avenue, Suite 900
                                                                          5 Santa Monica, CA 90401
                                                                          6 Telephone: (310) 393-4000
                                                                            Facsimile: (310) 394-4700
                                                                          7
                                                                          8 Attorneys for Defendant
                                                                            G/O MEDIA, INC.
                                                                          9
                                                                         10
                                                                         11
                                                                                                  UNITED STATES DISTRICT COURT
                                                                         12
                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                         13
                                                                         14
                                                                         15 NADINE JARRARD, an individual,                Case No.: 2:19−cv−09557−JAK−RAO
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16                   Plaintiff,
                                                                         17                                               CERTIFICATE OF SERVICE
                                                                              v.
                                                                         18
                                                                         19 G/O MEDIA, INC. a Corporation; and
                                                                            DOES 1-50, inclusive,
                                                                         20
                                                                         21                 Defendants.
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                           1
                                                                                                              CERTIFICATE OF SERVICE
                                                                                                           Case No: 2:19−cv−09557−JAK−RAO
                                                                         Case 2:19-cv-09557-JAK-RAO Document 13 Filed 11/15/19 Page 2 of 2 Page ID #:254


                                                                          1                            CERTIFICATE OF SERVICE
                                                                          2               I, Olivia Jaramillo, declare that I am employed at Cozen O'Connor,
                                                                          3 whose address is 1299 Ocean Avenue, Suite 900, Santa Monica, CA 90401; I
                                                                          4 am over the age of eighteen (18) years and am not a party to this action. On the
                                                                          5 below date, by the method noted below, I served the following document(s):
                                                                                  STANDING ORDERS FOR CIVIL CASES ASSIGNED TO JUDGE
                                                                          6
                                                                                  JOHN A. KRONSTADT
                                                                          7
                                                                            on the interested parties in this action by placing a true and correct copy
                                                                          8
                                                                            thereof, enclosed in a sealed envelope addressed as follows:
                                                                          9
                                                                                  VIA U.S. MAIL
                                                                         10       Claire E. Cochran                             Plaintiff
                                                                         11         claire@clairecochranlegal.com               Nadine Jarrard
                                                                                    Natalie Xifo
                                                                         12         LAW OFFICES OF CLAIRE
                                                                         13         COCHRAN, PC
                                                                                    100 Pine Street, Ste 1250
                                                                         14         San Francisco, CA 94111
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900




                                                                                    BY MAIL: I declare that I am employed in the office of a member of the
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16   bar of this court at whose direction the service was made. I enclosed the
                                                                         17   document(s) in a sealed envelope or package addressed to the persons at the
                                                                              addresses listed in the Service List and placed the envelope for collection and
                                                                         18   mailing, following our ordinary business practices. I am readily familiar with the
                                                                         19   practice of Cozen O’Connor for collecting and processing correspondence for
                                                                              mailing. On the same day that correspondence is placed for collection and
                                                                         20   mailing, it is deposited in the ordinary course of business with the United
                                                                         21   States Postal Service, in a sealed envelope with postage fully prepaid. I am a
                                                                              resident or employed in the county where the mailing occurred. The envelope
                                                                         22   was placed in the mail at Santa Monica, California.
                                                                         23      I declare under penalty of perjury under the laws of the United States of
                                                                         24 America that the foregoing is true and correct.
                                                                         25         Executed on November 15, 2019, at Santa Monica, California.
                                                                         26
                                                                         27
                                                                                                                       Olivia Jaramillo
                                                                         28
                                                                                                                        2
                                                                                                           CERTIFICATE OF SERVICE
                                                                                                        Case No: 2:19−cv−09557−JAK−RAO
